Citation Nr: 1437871	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Board of Veterans' Appeals (Board) Regional Office (RO) in San Juan, which denied the claim.

In a December 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in a December 2013 single-judge Memorandum Decision, the Court set aside the Board's decision and remanded the claim to the Board for compliance with the directives specified by the Court.  The claims folder was subsequently returned to the Board for further appellate proceedings.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes the duty to assist the claimant in obtaining evidence.  It also includes a heightened duty to assist in obtaining records in the possession of a federal agency, including service records.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009).  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, because the Veteran claims that he sustained acoustic trauma during 23 years of service in the Army National Guard, a remand is necessary in order to allow the RO to obtain such records.

In addition, while the claim is at the San Juan RO, the documents received by the Board in July 2014 should be translated into English.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Translate the documents received by the Board in July 2014 from Spanish to English.

2.  Contact the National Personnel Records Center (NPRC), and/or any other appropriate source, to verify all of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard.  Provide specific dates for any identified periods and associate this information with the claims file.  If these records are not available, a negative reply is required.

3.  Take appropriate action to obtain the Veteran's complete treatment records and personnel records for his National Guard service, to include making a request to the NPRC, the Veteran's National Guard Unit, and/or any other appropriate source.  If these records are not available, a negative reply is required.

4.  With respect to the action requested in paragraphs #2 and #3 above, a detailed memorandum listing all efforts undertaken to locate the Veteran's records must be prepared and associated with the claims folder or Virtual VA electronic folder.    

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

